Citation Nr: 0723874	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant filed a timely Substantive Appeal 
regarding the claim of entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 denied 
in a January 2003 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Daughter of Appellant and Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from August 
1966 to June 1968.  The veteran died in September 2001 and 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that the 
appellant had not timely appealed a January 2003 rating 
decision.

The Board finds it useful to summarize pertinent procedural 
history.  The appellant filed a claim for death benefits in 
September 2001.  In a February 2002 rating decision, the RO 
granted entitlement to accrued benefits and basic eligibility 
to Dependents' Educational Assistance.  The RO denied 
entitlement to service connection for the cause of the 
veteran's death and deferred the decision on entitlement to 
DIC under 38 U.S.C.A. § 1318.  The appellant was notified of 
her rights to appeal but did not file a Notice of 
Disagreement to the denied claim of entitlement to service 
connection for the cause of the veteran's death within one 
year; thus, the February 2002 rating decision became final as 
to this claim.  See 38 U.S.C.A. § 7105.

In a January 2003 rating decision, the RO denied entitlement 
to DIC under 38 U.S.C.A. § 1318 (the claim deferred in the 
February 2002 rating decision).  The appellant filed a May 
2003 Notice of Disagreement.  On March 10, 2004, the RO 
issued a Statement of the Case regarding entitlement to DIC 
under 38 U.S.C.A. § 1318.  The issue presently before the 
Board is whether the appellant submitted a timely Substantive 
Appeal as to this claim only, and thereby, perfected her 
appeal as to this claim.

In April 2007, the appellant testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied entitlement to DIC under 38 U.S.C.A. § 1318 
in a January 23, 2003 rating decision; the RO mailed the 
appellant notification of this decision on January 31, 2003.

2.  The appellant filed a timely Notice of Disagreement, and 
the RO mailed a Statement of the Case to the appellant on 
March 10, 2004.

3.  The appellant submitted a VA Form 21-4138, Statement in 
Support of Claim, signed on September 27, 2003 but received 
by the RO on March 31, 2004 that requested review of the 
denied DIC claim; this letter contained the necessary 
information contained in a Substantive Appeal.

4.  The appellant filed a Substantive Appeal within sixty 
days of the May 10, 2004 Statement of the Case.


CONCLUSION OF LAW

An appeal has been perfected with respect to the claim of 
entitlement to DIC under 38 C.F.R. § 1318.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304, 20.305 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002), as the law relates 
to this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Herein, 
the Board finds the current record is sufficient to 
substantiate that the appellant perfected her claim for 
entitlement to DIC under 38 C.F.R. § 1318.  Given the full 
grant of the issue currently before the Board, it is not 
necessary to address the RO's efforts to comply with the 
VCAA.

The appellant's claim for entitlement to DIC under 38 C.F.R. 
§ 1318 was denied in a January 23, 2003 rating decision.  The 
RO mailed the appellant notification of this decision on 
January 31, 2003.  The appellant filed a timely Notice of 
Disagreement, and the RO issued a Statement of the Case on 
March 10, 2004.  

On March 31, 2004, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the appellant that was 
signed on September 27, 2003.  In the statement, the 
appellant requested review of her denied DIC claim.  She 
highlighted VA medical records that showed that the veteran 
had a service-connected disability for more than the 
"required" 10 years prior to death.  The appellant's 
reference to the veteran having had a service-connected 
disability for more than 10 years appears to be a reference 
to one of the bases for entitlement to DIC under 38 C.F.R. 
§ 1318.  In part, 38 U.S.C.A. § 1318 provides that death 
benefits may be paid to a deceased veteran's surviving spouse 
in the same manner as if the veteran's death is service-
connected, even though the veteran died of non-service-
connected causes, if the veteran's death was not the result 
of his or her own willful misconduct and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of 10 or 
more years immediately preceding death.  

In a letter dated June 29, 2004, the appellant wrote that 
through her representative she had previously submitted a VA 
Form 9, but she had called the RO and found that the VA Form 
9 had not been received.  She attached a copy of the VA Form 
9.  The VA Form 9 shows that it was signed on March 17, 2004.  
The RO received the letter and the VA Form 9 copy on June 30, 
2004.  The RO found that the VA Form 9 was not timely.

During the Board hearing, the daughter of the veteran and the 
appellant provided testimony regarding their belief that the 
representative had previously submitted the VA Form 9 and the 
reliance the appellant and the daughter placed on the advice 
and assistance of the representative.  

The Board notes that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after the issuance of 
an Statement of the Case, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  A Substantive Appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  As a general 
rule, a Substantive Appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 C.F.R. § 20.302.  If an 
appeal is not perfected within the time specified by the 
regulation, the RO's determination becomes final.  38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108.

The RO issued the Statement of the Case more than one year 
from the date the rating decision was issued.  Therefore, the 
appellant needed to file her Substantive Appeal within sixty 
days of the date of the Statement of the Case was issued.  
The RO did not receive a properly completed VA Form 9 within 
sixty days of the date the Statement of the Case was issued.  

After review of the appellant's statement on a VA Form 21-
4138 received on March 31, 2004, however, the Board finds 
that this document contains the necessary information in a VA 
Form 9 and, therefore, the statement received on March 31, 
2004 is sufficient to constitute a Substantive Appeal.  As 
this statement was received within sixty days from the date 
that the RO mailed the Statement of the Case, the appellant's 
Substantive Appeal regarding entitlement to DIC under 
38 C.F.R. § 1318 was timely.  The Board concludes that the 
appellant has perfected her appeal for appellate review.

ORDER

An appeal has been perfected with respect to the claim of 
entitlement to DIC under 38 C.F.R. § 1318.  The appeal is 
granted.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


